Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 7-9, 11-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean (USP 5,355,802) in view of Hill et al. (USP 7,810,569).
	With respect to claim 1, Petitjean disclose a perforating gun for perforating a subterranean well casing containing well fluids, comprising: a body (31); a plurality of shaped charges mounted within the body(33A, 33B, 33C), each shaped charge having an amount of an explosive material; at least one initial propellant (59) configured to produce a volume of gas at an elevated pressure upon firing (see column 5 lines 13-35), and further configured to drive the well fluids away from the plurality of shaped charges upon being fired (see column 5 lines 13-35, wherein the gas zone that is created would do this); and an actuating mechanism (39, 47, 37), in communication with each shaped charge and the at least one initial propellant, wherein the actuating mechanism is configured to fire the at least one initial propellant before firing any of the plurality of shaped charges to cause the volume of elevated pressure gas to drive the well fluids 
With respect to claim 9, Petitjean disclose a well casing perforation system for perforating a well casing within a subterranean well, the well casing containing a well fluid, and the well casing having an inner passage defined by an inner surface, comprising: a perforating gun (31) having a body having an outer radial surface and configured to be received within the well casing (see column 4 lines 47-61) with an annular region of well fluid disposed between the outer radial surface of the body and the inner surface of the well casing inner passage (see column 2 lines 51-62), a plurality of shaped charges (33A, 33B, 33C) mounted within the body, and at least one initial propellant (59) configured to produce a volume of gas at an elevated pressure upon firing and disposed to produce the volume of gas in the annular region (see column 5 lines 13-35); and a controller (see column 5 lines 13-35) configured to selectively cause 
With respect to claim 14, Petitjean disclose a method of perforating a well casing within a subterranean well, the well casing containing a well fluid, and the well casing having an inner passage, the method comprising: providing a perforating gun (31) having a body, a plurality of shaped charges (33A, 33B, 33C) mounted within the body, and at least one initial propellant (59), wherein the perforating gun body has an exterior surface proximate the plurality of shaped charges (see figure 3); disposing the perforating gun within the well casing inner passage at a position where a diameter of the body exterior surface is less than an inner diameter of the well casing inner passage (see column 4 lines 47-61), at which position an annular region is disposed around the 
	With respect to claim 2, Petitjean disclose wherein the at least one initial propellant is a solid propellant (59).
With respect to claim 3, Petitjean does not specifically disclose at least one of potassium perchlorate, ammonium perchlorate, or barium perchlorate.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was In re Leshin, 125 USPQ 416.
With respect to claims 4, 11, and 15, Petitjean in view of Hill disclose wherein the body includes a first axial end and a second axial end disposed opposite the first axial end (see figure 3); and wherein the at least one initial propellant is configured to drive the well fluids away from the plurality of shaped charges upon being fired in a direction from the second axial end toward the first axial end (wherein as modified the propellant would be a shroud around the shaped charges and generates gas that would drive fluids away as the gas zone is created). 
	With respect to claim 5, Petitjean disclose wherein the second axial end is downhole of the first axial end (see figure 3).
With respect to claims 7, 12, and 16, Petitjean does not disclose the actuating mechanism is mechanically actuated.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used a mechanical actuation, since the examiner takes Official Notice of the equivalence of electrical and mechanical actuation mechanisms for their use in the perforating art and the selection of any of these known equivalents to actuate a perforating tool would be within the level of ordinary skill in the art.
With respect to claims 8, 13, and 18, Petitjean disclose wherein the actuating mechanism is electrically actuated (via 43).

With respect to claims 20 and 21, Petitjean does not disclose the actuating mechanism is pressure actuated.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used pressure actuation, since the examiner takes Official Notice of the equivalence of electrical and pressure actuation mechanisms for their use in the perforating art and the selection of any of these known equivalents to actuate a perforating tool would be within the level of ordinary skill in the art.

3.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean in view of Hill et al. in further view of Umphries et al. (USP 8,910,556).
	With respect to claim 17, Petitjean in Hill et al. does not disclose the details of the mechanical actuating mechanism.  Umphries disclose that it is known to actuate a perforating gun with a drop bar mechanism (see column 1 lines 37-50).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Henderson et al. by using a drop bar as taught by Umphries in order to actuate the perforating gun.

Response to Arguments
4.	Applicant’s arguments and amendments, filed 12/20/21, with respect to the rejection(s) of claim(s) under Henderson have been fully considered and are 
With respect to Hill, it is a secondary reference used to teach that the propellant can be a shroud around the shaped charges or formed on a frame as shown in figure 6.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Nicole Coy/Primary Examiner, Art Unit 3672